Title: From George Washington to John Moylan, 19 February 1781
From: Washington, George
To: Moylan, John


                        
                            Sir
                            New Windsor Feby 19th 81
                        
                        Lt Colo. Smith has orders to Inspect the clothing of a detachment now assembling at Peeks Kill and to make a
                            return of its wants to you or your deputy on the other side—agreeable to which the Issues are to be made with out delay,
                            and forwarded to the detachment at the above place or at Pompton; on this, or the other side of the river, as
                            circumstances may point out.
                        Independent of these, one thousand pair of good and strong shoes, and one hundred and fifty watch coats are
                            to be packed up and sent to Pompton.
                        These things are to be issued to the order of the Marqs de la Fayette only some person in your department is
                            to attend for this purpose, and to note the Regiments, and men who receive clothing, that proper accts may be kept of the
                            Issues.
                        you will apply to the Qr Master General for the means, and manner of Transporting these things. I am sir your
                            very Hble servt
                    